Citation Nr: 0929433	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  05-15 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, on behalf of the New 
York, New York VARO.  

In March 2006, the Veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge 
at the RO.  A transcript of the hearing is of record.

In December 2006, the Board found that new and material 
evidence had been submitted to reopen a claim for service 
connection for PTSD and the Board remanded that claim to the 
RO for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA must make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159.  A review of the record shows the Veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claim currently on 
appeal by correspondence dated in June 2004 and December 
2006.  

In its December 2006 remand, the Board requested, among other 
things, that the RO (thru the AMC) contact the Veteran and 
provide him with one final opportunity to complete a PTSD 
questionnaire, then prepare a summary of the claimed 
stressors as set forth by the Veteran in his Board testimony 
and in his PTSD questionnaire, and then prepare a request to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC), or another source as appropriate, citing to the 
Veteran's claimed units, events at that unit and dates.  

On remand, the AMC/RO sent the Veteran a letter later in 
December 2006 with instructions on completing a PTSD 
questionnaire.  On December 30, 2006, the Veteran completed a 
PTSD questionnaire with some details of his two claimed in-
service stressors.  He did not, however, date each incident 
on this form within a three-month time frame as the 
instructions requested.

In this case, the Veteran contends that he has PTSD as a 
result of service in Vietnam when he acted as a company 
radioman and while in the Dau Tieng area of the Michelin 
Rubber Plantation saw: 1) an artillery round land right in 
front of a PIO [public information officer] camera man, who 
was standing about 8 feet in front of the Veteran, with the 
Veteran being injured by shrapnel from the same mortar; and 
2) two new soldiers killed while walking down a trail when 
someone on a bicycle fired an RPG at them with the Veteran in 
close proximity to the bodies.  During his video conference 
Board hearing before the undersigned in March 2006, the 
Veteran estimated that the first incident occurred in April 
or May 1968 and that the second incident occurred in June 
1968.  

Service treatment records do not include any notes of 
treatment for shrapnel removal.  His service personnel 
records reflect service in Vietnam from February 1968 to 
February 1969 and that from March 1968 to April 1969 he was a 
liaison with the 2nd Battalion, 77th Artillery, 25th Infantry 
Division.  

In April 2008, the AMC/RO requested that the service or the 
National Personnel Records Center search morning reports of 
the 2nd Battalion, 77th Artillery, 25th Infantry, from July 18, 
1968 to August 18, 1968, for information about a camera man 
hit by shrapnel.  After it was notified that no search was 
possible based on the information submitted, the AMC/RO 
resubmitted the request but with new dates of August 19, 1968 
to September 19, 1968.  In June 2008, it was again notified 
that no search was possible.  In February 2009, the AMC/RO 
contacted the National Archives and Records Administration 
(NARA) and requested KIAs (killed-in-action) reports, WIAs 
(wounded-in-action) reports, Unit Casualties Reports and 
After Action Reports from August 19, 1968 to September 19, 
1968.  In February 2009, it received a negative response with 
NARA specifying that it had checked G-3 Daily Journals for 
the 25th Infantry Division from August 19, 1968 through 
September 19, 1968.

The Board has reviewed the entire record and cannot determine 
why the AMC/RO requested verification of any in-service 
stressor based on dates between July 1968 and September 1968 
when the Veteran testified that his first in-service stressor 
occurred between April 1968 and May 1968 and his second in-
service stressor occurred approximately in June 1968.  The 
Board notes that its remand of December 2006 had requested 
that the AMC/RO attempt to verify the Veteran's in-service 
stressors citing to the dates provided by the Veteran.  The 
Board notes that the AMC/RO also failed to prepare a summary 
of the Veteran's claimed in-service stressors.  The United 
States Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the Veteran or other claimant, 
as a matter of law, the right to compliance with remand 
orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, the Board finds additional development is required 
prior to appellate review.

On remand, the AMC/RO should take appropriate measures to 
request verification of the Veteran's claimed in-service 
stressors, including use of the time periods he testified to 
when new requests are prepared for NARA or the JSRCC.

In addition, the AMC/RO should attempt to obtain and 
associate with the claims file all outstanding VA and private 
medical records connected with the Veteran's claim.  The 
claims file reflects that the Veteran has received outpatient 
medical treatment from VA's Brooklyn Campus of the VA New 
York Harbor Healthcare System; however, as the claims file 
only includes records from those facilities dated up to June 
2008, any additional records from those facilities should be 
obtained.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
his claimed PTSD and whose records are not 
found within the claims file.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
this disorder from the Brooklyn Campus of 
the VA New York Harbor Healthcare System, 
from June 2008 to the present.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims file should be 
obtained and associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  Thereafter, the AMC/RO should prepare 
a summary of the claimed in-service 
stressors as set forth by the Veteran in 
his video conference Board hearing and in 
his stressor questionnaire and prepare a 
request to the National Archives and 
Records Administration (NARA) or to the 
U.S. Army and Joint Services Records 
Research Center (JSRCC), or other 
appropriate source, citing to April to May 
1968 as the time frame when a public 
information officer camera man and the 
Veteran were hit by shrapnel and to June 
1968 as the time frame when two service 
members were killed by an RPG attack.  

3.  Following the above, the AMC/RO must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service and, if 
so, what was the nature of the specific 
stressor.  If the AMC/RO determines that 
the record establishes the existence of a 
stressor, the AMC/RO must specify what 
stressor in service it has determined is 
established by the record.

4.  If the AMC/RO finds that the Veteran 
has a verified stressor, the AMC/RO should 
review the medical evidence and ascertain 
whether the diagnoses of PTSD in the 
record are based upon the verified 
stressors, and act accordingly.  If the 
AMC/RO determines that the diagnoses of 
PTSD are not based upon these verified 
stressors, the AMC/RO should undertake 
whatever development is deemed 
appropriate.

5.  After completing any additional 
necessary development, the AMC/RO should 
re-adjudicate the issue of service 
connection for PTSD.  If the disposition 
of the claim remains unfavorable, the 
AMC/RO should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


